DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 03/04/2021 canceling Claims 1 – 11, 15, 16, 18, 20, 21, and 23 – 32, amending Claims 12 – 14, 17, 19, and 22, and adding new Claims 33 and 34.


Claim Objections
Claim 34 is objected to because of the following informalities:
Claim 34, ll. 1 – 2 “mid-cruise conditions are flight at 35,000 feet at 0.85 Mach number, ISA” is believed to be in error for --mid-cruise conditions are flight at 35,000 feet at 0.85 Mach number, ISA (International Standard Atmosphere)-- so that the acronym is defined in the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 – 14, 17, 19, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wendus, et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, NASA/CR-2003-212467, August 2003, hereinafter “Wendus” in view of Engber, et al., “Advanced Technologies for Next Generation Regional Jets – Survey of Research Activities at MTU Aero Engines”, ISABE-2007-1282, Proceedings: XVIII International Symposium on Air Breathing Engines (ISABE), 18th ISABE Conference, Beijing, China, September 2 – 7, 2007, pp. 1 – 11, hereinafter “Engber” in view of Cengel et al., Fluid Mechanics, Third Edition, 2014 McGraw Hill, pp. 660 – 662, hereinafter “Cengel”.
Regarding Claim 12, Wendus teaches, in Figs. 3 - 6, the invention as claimed including a gas turbine engine comprising: a low pressure turbine (labeled ‘LPT’); a fan (labeled ‘Fan’) drivable by the low pressure turbine (labeled ‘LPT’); a high pressure turbine (labeled ‘HPT’) and a high pressure compressor (labeled ‘HPC’) coupled by a high pressure shaft (section 3.2.2, third to last sentence disclosed that the HPC was powered by the HPT which required a shaft); and an epicyclic gearbox (labeled ‘Gearbox’ in Figs. 5 and 6) coupled between the low pressure turbine (labeled ‘LPT’) and the fan (labeled ‘Fan’), wherein the fan has a diameter greater than or equal to 85 inches and less than or equal to 170 inches (section 3.2.3.1 first sentence disclosed a 
Engber teaches, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).  Engber teaches, on Pg. 3, first column, first paragraph, that increasing the OPRs (overall pressure ratio) and turbine entry temperature (TET) facilitated enhanced thermal cycle efficiency, i.e., improved engine fuel efficiency.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wendus with the HPC pressure ratio at the mid-cruise condition in the range of 12 to 25, taught by Engber, to facilitate improving engine fuel efficiency during the cruise phase of flight which was the longest duration phase of flight of long range aircraft like the Boeing 777.  Examiner takes Official Notice that it was known in the art that Boeing 777 aircraft flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Wendus, i.v., Engber, OPR of 55 would have been maintained when the HPC pressure ratio was increased to 12 by decreasing the LPC pressure ratio to 3.47 because Fan x LPC x HPC = 1.32 x 3.47 x 12 = 55 OPR.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wendus, i.v., Engber, to have an OPR of 70 at the mid-cruise condition when the HPC pressure ratio was increased to 12 by decreasing the LPC pressure ratio to 4.42 because Fan x LPC x HPC = 1.32 x 4.42 x 12 = 70 OPR because Engber taught increasing the OPRs (overall pressure ratio) and turbine entry temperature (TET) facilitated enhanced thermal cycle efficiency, i.e., improved engine fuel efficiency.
Wendus, i.v., Engber, as discussed above, is silent on fan tip loading, which is defined as a change in enthalpy in a bypass duct of the engine across a fan rotor divided by fan entry tip velocity squared, is in a range of from 0.27 to 0.36 at the mid-cruise condition.  However, Wendus, i.v., Engber, had a fan and therefore had a fan entry tip speed/velocity and a change in enthalpy across the fan rotor when the fan was rotating, therefore Wendus had “fan tip loading” values during the various engine operational modes for the different phases of flight.  For the total enthalpy change across a fan, the equation Δh01-2 = Cp(T02 – T01) holds true under conventional reasonable assumptions of isentropic fan operation and air being an ideal gas (Cengel, pgs. 661 - 662).  For air in the range of 309 - 671 °R (172 - 373 K = Kelvin, -150.7 – P (specific heat) of air was approximately 1006 J/kg K and the γ (specific heat ratio) was 1.4.  From Wendus, the inlet air to the fan was at a total temperature of 471 °R = 262 K = 11.3 °F.  Given the fan tip pressure ratio was 1.32 (from section 3.2.3.1, first paragraph), the total temperature at the exit can be obtained from the ideal gas isentropic relation: T02 = T01 x (P02 / P01)^(γ - 1 / γ) = 262 x (1.32)^(.4/1.4) = providing T02 = 283.6 K.  Total enthalpy change from the above equation was then (1006 J/kg K) x (283.6 – 262 K) = 21759 J/kg.  Wendus further teaches tip speed was 850 ft/sec (259 m/s) such that the Δh/U2 = (21759 J/kg) / (259 m/s)2 = 0.32 which falls in the claimed range of 0.27 to 0.36.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wendus, i.v., Engber, teaches the claimed range of fan tip loading in light of the technical relationship(s) and equations taught by Cengel, which are applicable to a fan stage (compressing stage) of a gas turbine engine (Cengel, pp.661-662). 
Re Claim 13, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above, and Wendus further teaches wherein the bypass ratio of the engine at the mid-cruise condition is greater than or equal to 13 and is less than or equal to 25 (section 3.2.2 disclosed a bypass ratio of 16.7 which falls within the claimed range).
Re Claim 14, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above, and Wendus further teaches wherein the fan has a diameter greater than or equal to 95 inches and less than or equal to 150 inches (section 3.2.3.1 
Re Claim 17, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above, and Wendus further teaches wherein a gear ratio of the gearbox is in a range of from 3 to 5 (Figs. 3 and 4 and section 3.2.2 disclosed a gear ratio of 4.2).
Re Claim 19, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above; except, wherein the high pressure compressor has between 8 and 12 stages of compression.  As discussed in the Claim 12 rejection above, Engber teaches, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).

    PNG
    media_image1.png
    625
    710
    media_image1.png
    Greyscale

Engber teaches, in Fig. 7 (marked-up above), that the high pressure compressor axial stage count between 8 and 12 stages of compression determined the stage pressure ratio had to be 1.3 to 1.4 to achieve a high pressure compressor pressure ratio in a range of from 12 to 25.  Therefore, the axial stages of compression of the high pressure compressor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the number of axial stages of compression determines the stage pressure ratio to achieve the desired compressor pressure ratio.  Therefore, since the general conditions of the claim, i.e., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Regarding Claim 33, Wendus teaches, in Figs. 3 - 6, the invention as claimed including a method of operating a gas turbine engine at mid-cruise conditions (section 3.2.2, second sentence taught overall pressure ratio (OPR) of 55 flight at 35,000 feet and 0.85 Mach number), the gas turbine engine (Fig. 4) comprising: (i) a low pressure turbine (labeled ‘LPT’); (ii) a fan (labeled ‘Fan’) drivable by the low pressure turbine (labeled ‘LPT’), the fan having a diameter greater than or equal to 85 inches and less than or equal to 170 inches (section 3.2.3.1 first sentence disclosed a fan diameter of 118.8 inches); (iii) a high pressure turbine (labeled ‘HPT’) and a high pressure compressor (labeled ‘HPC’) coupled by a high pressure shaft (section 3.2.2, third to last sentence disclosed that the HPC was powered by the HPT which required a shaft); and (iv) an epicyclic gearbox (labeled ‘Gearbox’ in Figs. 5 and 6) coupled between the low pressure turbine (labeled ‘LPT’) and the fan (labeled ‘Fan’), the method comprising operating the gas turbine engine at mid-cruise conditions (35,000 feet and 0.85 Mach number) so that: an overall pressure ratio of the engine is in a range of from 45 to 70 (section 3.2.3.1 disclosed fan tip pressure ratio of 1.32, section 3.2.3.2 disclosed LPC pressure ratio of 4.83:1, section 3.2.3.3.1 disclosed HPC pressure ratio of 9:1, therefore the overall pressure ratio (OPR) was 1.32 x 4.83 x 9 = 57.4, section 3.2.2, second sentence disclosed OPR of 55 a cruise condition of 35,000 feet and 0.85 Mach number).  Wendus is silent on operating the gas turbine engine so that: a pressure ratio of the high pressure compressor is in a range of from 12 to 25; and fan tip loading, which is defined as a change in enthalpy in a bypass duct of the engine across a fan 
Engber teaches, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).  Engber teaches, on Pg. 3, first column, first paragraph, that increasing the OPRs (overall pressure ratio) and turbine entry temperature (TET) facilitated enhanced thermal cycle efficiency, i.e., improved engine fuel efficiency.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wendus to operate the gas turbine engine with the pressure ratio of the high pressure compressor is in a range of from 12 to 25, taught by Engber, to facilitate improving engine fuel efficiency during the cruise phase of flight which was the longest duration phase of flight of long range aircraft like the Boeing 777.  Examiner takes Official Notice that it was known in the art that Boeing 777 aircraft flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that operating the gas turbine engine of Wendus, i.v., Engber, at a HPC pressure ratio of 12 and a LPC pressure ratio of 3.47 would have maintained the OPR at 55 because Fan x LPC x HPC = 1.32 x 3.47 x 12 = 55 OPR.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that operating the gas turbine engine of Wendus, i.v., Engber, at a HPC pressure ratio of 12 
Wendus, i.v., Engber, as discussed above, is silent operating the gas turbine engine so that fan tip loading, which is defined as a change in enthalpy in a bypass duct of the engine across a fan rotor divided by fan entry tip velocity squared, is in a range of from 0.27 to 0.36 at the mid-cruise condition.  However, Wendus, i.v., Engber, had a fan and therefore had a fan entry tip speed/velocity and a change in enthalpy across the fan rotor when the fan was rotating, therefore Wendus had “fan tip loading” values during the various engine operational modes for the different phases of flight.  For the total enthalpy change across a fan, the equation Δh01-2 = Cp(T02 – T01) holds true under conventional reasonable assumptions of isentropic fan operation and air being an ideal gas (Cengel, pgs. 661 - 662).  For air in the range of 309 - 671 °R (172 - 373 K = Kelvin, -150.7 – 211.3 °F = Fahrenheit), the CP (specific heat) of air was approximately 1006 J/kg K and the γ (specific heat ratio) was 1.4.  From Wendus, the inlet air to the fan was at a total temperature of 471 °R = 262 K = 11.3 °F.  Given the fan tip pressure ratio was 1.32 (from section 3.2.3.1, first paragraph), the total temperature at the exit can be obtained from the ideal gas isentropic relation: T02 = T01 x (P02 / P01)^(γ - 1 / γ) = 262 x (1.32)^(.4/1.4) = providing T02 = 283.6 K.  Total enthalpy change from the above equation was then (1006 J/kg K) x (283.6 – 262 K) = 21759 J/kg.  Wendus further teaches tip speed was 850 ft/sec (259 m/s) such that the Δh/U2 = (21759 J/kg) / (259 m/s)2 = 0.32 which falls in the claimed range of 0.27 to 0.36.  

Re Claim 34, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above, and Wendus further teaches (section 3.2.2, second sentence taught overall pressure ratio (OPR) of 55 flight at 35,000 feet and 0.85 Mach number) wherein the mid-cruise conditions are flight at 35,000 feet at 0.85 Mach number, ISA.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wendus, et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, NASA/CR-2003-212467, August 2003, hereinafter “Wendus” in view of Engber, et al., “Advanced Technologies for Next Generation Regional Jets – Survey of Research Activities at MTU Aero Engines”, ISABE-2007-1282, Proceedings: XVIII International Symposium on Air Breathing Engines (ISABE), 18th ISABE Conference, Beijing, China, September 2 – 7, 2007, pp. 1 – 11, hereinafter “Engber” in view of Cengel et al., Fluid Mechanics, Third Edition, 2014 McGraw Hill, pp. 660 – 662, hereinafter “Cengel” as evidenced by NASA, Specific Thrust, Glenn Research Center [https://www.grc.nasa.gov/www/k-12/airplane/specth.html, accessed on 12/1/2020], hereinafter “NASA”.
Claim 22, Wendus, i.v., Engber and Cengel, teaches the invention as claimed and as discussed above, and Wendus further teaches wherein specific thrust is in a range of from 7 to 10 lbf/lbm-s, where specific thrust is defined as total thrust divided by airflow into the engine.  As evidenced by NASA, specific thrust was conventionally defined as total thrust divided by airflow into the engine.  Wendus teaches a specific thrust of 10538 lbf / [(2915 lbm/s) x (5.53 psia / 14.7 psia) x sqrt(518.7 °R / 471 °R)] = 9.16 lbf/lbm-s which fell in the claimed range of from 7 to 10 lbf/lbm-s.  Note, the inlet airflow to the gas turbine engine in Fig. 4 was a corrected mass flow that was first converted to actual mass flow before dividing through the thrust value from Pg. 6, section 3.2.2.


Claims 12 – 14, 17, 19, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. (20160024958A1) in view of Engber, et al., “Advanced Technologies for Next Generation Regional Jets – Survey of Research Activities at MTU Aero Engines”, ISABE-2007-1282, Proceedings: XVIII International Symposium on Air Breathing Engines (ISABE), 18th ISABE Conference, Beijing, China, September 2 – 7, 2007, pp. 1 – 11, hereinafter “Engber” in view of Wendus, et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, NASA/CR-2003-212467, August 2003, hereinafter “Wendus” in view of Cengel et al., Fluid Mechanics, Third Edition, 2014 McGraw Hill, pp. 660 – 662, hereinafter “Cengel” in view of Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, herein after “Janes”.
Claim 12, Suciu teaches, in Figs. 1A and 1B, the invention as claimed including a gas turbine engine (10) comprising: a low pressure turbine (18); a fan (20) drivable (Para. [0048]) by the low pressure turbine (18); a high pressure turbine (28) and a high pressure compressor (26) coupled by a high pressure shaft (24); and an epicyclic gearbox (25 – Para. [0050] “epicyclic gear train”) coupled between the low pressure turbine (18) and the fan (20), wherein the fan (20) has a diameter (every fan had a diameter); an overall pressure ratio (product of the fan pressure ratio times the low pressure compressor (LPC) pressure ratio times the high pressure compressor (HPC) pressure ratio, the gas turbine engine had an overall pressure ratio when operating at cruise/mid-cruise conditions) of the engine at mid-cruise conditions (Para. [0054] taught cruise “at about 0.8 Mach and about 35,000 feet”.  “about 0.8” encompassed 0.85 Mach because about 0.8 to about 0.85 Mach was the cruise speed of conventional commercial aircraft at the cruise altitude of about 35,000 feet), a pressure ratio of the high pressure compressor (26) at the mid-cruise condition (the gas turbine engine had a pressure ratio of the high pressure compressor when operating at cruise/mid-cruise conditions), and fan tip loading, which is defined as a change in enthalpy in a bypass duct (Para. [0028] fan bypass air flowed through the bypass duct defined between the core nacelle (C) and the fan nacelle (N)) of the engine across a fan rotor (interpreted as a fan blade (34) of the fan (20)) divided by fan entry tip velocity squared (the gas turbine engine had a range of fan tip loading values when operating at cruise/mid-cruise conditions because fan thrust was generated by rotating the fan, i.e., fan entry tip velocity, and the enthalpy changed because the air pressure downstream of the fan was greater than the air pressure upstream of the fan.  Webster’s Ninth New enthalpy as “the sum of the internal energy of a body and the product of its volume multiplied by the pressure").  Suciu is silent on said fan diameter being greater than or equal to 85 inches and less than or equal to 170 inches, said overall pressure ratio being in a range of 45 to 70, said pressure ratio of the high pressure compressor being in the range of from 12 to 25, and said fan tip loading being in a range of from 0.27 to 0.36 at the mid-cruise conditions.
Suciu further teaches, in Abstract and Para. [0055], that the high pressure compressor (26) had between 8 and 13 stages of compression.  Engber teaches, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).  Engber teaches, in Fig. 7 (marked-up below), that the high pressure compressor axial stage count between 8 and 13 stages of compression determined the high pressure compressor pressure ratio in a range of from 12 to 25 when the stage pressure ratio was 1.3 to 1.4.  For example, 8 stages at a stage pressure ratio of 1.4 produced a high pressure compressor (HPC) pressure ratio of 14.75 = 1.4^8 while 12 stages at a stage pressure ratio of 1.3 produced a high pressure compressor (HPC) pressure ratio of 23.29 = 1.3^12.  Engber teaches, on Pg. 3, first column, first paragraph, that increasing the OPRs (overall pressure ratio) and turbine entry temperature (TET) facilitated enhanced thermal cycle efficiency, i.e., improved engine fuel efficiency.  



    PNG
    media_image2.png
    620
    724
    media_image2.png
    Greyscale


Therefore, the gas turbine engine high pressure compressor pressure ratio and overall pressure ratio, was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the high pressure compressor pressure ratio was used to calculate the gas turbine engine overall pressure ratio (OPR) and that increasing the OPR increased the gas turbine engine efficiency.  Therefore, since the general conditions of the claim, i.e., that a high pressure compressor with an axial stage count between 8 and 13 stages of compression Official Notice that it was known in the art that long range aircraft like the Boeing 777 flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours where the majority of the flight time was spent at mid-cruise/cruise conditions.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Suciu, i.v., Engber, as discussed above, is silent on said fan diameter being greater than or equal to 85 inches and less than or equal to 170 inches and said fan tip loading being in a range of from 0.27 to 0.36 at the mid-cruise conditions.  Wendus teaches, in Figs. 3 - 6, a similar gas turbine engine comprising: a low pressure turbine (labeled ‘LPT’); a fan (labeled ‘Fan’) drivable by the low pressure turbine (labeled ‘LPT’); a high pressure turbine (labeled ‘HPT’) and a high pressure compressor (labeled ‘HPC’) coupled by a high pressure shaft (section 3.2.2, third to last sentence disclosed that the HPC was powered by the HPT which required a shaft); and an epicyclic gearbox (labeled ‘Gearbox’ in Figs. 5 and 6) coupled between the low pressure turbine (labeled ‘LPT’) and the fan (labeled ‘Fan’), an overall pressure ratio of the engine at mid-cruise conditions (section 3.2.2, second sentence disclosed overall pressure ratio (OPR) of 55 flight at 35,000 feet and 0.85 Mach number) was in a range of 45 to 70; the bypass ratio of the engine at the mid-cruise condition was 16.7 (section 3.2.2); the fan had a diameter greater than or equal to 85 inches and less than or equal to 170 inches (section 3.2.3.1 first sentence disclosed a fan diameter of 118.8 inches); the fan tip pressure ratio was 1.32 (from section 3.2.3.1, first paragraph), the fan inlet air was at a total temperature of 471 °R = 262 K = 11.3 °F, and fan tip speed was 850 ft/sec (259 m/s) at the mid-cruise conditions of 35,000 feet and 0.85 Mach number.  Engber further Δh01-2 = Cp(T02 – T01) and the air temperature T02 = T01 x (P02 / P01)^(γ - 1 / γ) downstream of the operating fan blade under conventional reasonable assumptions of isentropic fan operation and air being an ideal gas.  For air in the range of 309 - 671 °R (172 - 373 K = Kelvin, -150.7 – 211.3 °F = Fahrenheit), the CP (specific heat) of air was approximately 1006 J/kg K and the γ (specific heat ratio) was 1.4.  Inputting the parameters of Wendus’ fan where the inlet air to the fan was at a total temperature of 471 °R = 262 K = 11.3 °F and the fan tip pressure ratio was 1.32 (from section 3.2.3.1, first paragraph), the total temperature at the exit can be obtained from the ideal gas isentropic relation: T02 = T01 x (P02 / P01)^(γ - 1 / γ) = 262 x (1.32)^(.4/1.4) = providing T02 = 283.6 K.  Total enthalpy change (Δh) from the above equation was then (1006 J/kg K) x (283.6 – 262 K) = 21759 J/kg.  Dividing the total enthalpy change (Δh) by the square of the fan tip speed of 850 ft/sec (259 m/s) yielded the fan tip loading of Δh/U2 = (21759 J/kg) / (259 m/s)2 = 0.32 which falls in the claimed range of 0.27 to 0.36.  Janes teaches, in Fig. 5 on Pg. 24 that an optimum fan pressure ratio (P02 / P01) was ‘locked together’ with the BPR to produce maximum thrust and minimum specific fuel consumption.  As shown in Fig. 5 below, as the designed BPR increased the optimum fan pressure ratio decreased and the fuel efficiency increased.  

    PNG
    media_image3.png
    703
    750
    media_image3.png
    Greyscale

Therefore, the gas turbine engine fan diameter and said fan tip loading, was recognized as a result-effective variable, i.e., variables which achieved recognized results. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that a larger fan diameter produced a larger BPR which facilitated increasing gas turbine engine efficiency, reduced engine noise, and reduced fan tip speeds.  The recognized result was that a larger BPR resulted in a lower fan pressure ratio (FPR = P02 / P01), lower total enthalpy change (Δh), and therefore a lower fan tip loading because the total enthalpy change was a function of the fan pressure ratio.  Therefore, since the general conditions of the claim, i.e., that a gas turbine engine had a fan diameter and a fan tip loading, were disclosed in the prior art by Wendus, Cengel, and Janes, it is not inventive to discover the optimum workable Official Notice that it was known in the art that long range aircraft like the Boeing 777 flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours where the majority of the flight time was spent at mid-cruise/cruise conditions.  Furthermore, the range of fan diameter greater than or equal to 85 inches and less than or equal to 170 inches is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 13, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above, and Suciu further teaches, in Para. [0050] the bypass ratio (BPR) greater than 10 which reads on the claimed range of greater than or equal to 13 and is less than or equal to 25.  Wendus further teaches, in section 3.2.2, a bypass ratio of the engine at the mid-cruise condition was 16.7 which falls within the claimed range of greater than or equal to 13 and is less than or equal to 25.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu, i.v., Engber, Wendus, Cengel, and Janes, with the BPR of 16.7 to facilitate increasing the gas turbine engine efficiency.
Re Claim 14, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above; except, wherein the fan has a diameter greater than or equal to 95 inches and less than or equal to 150 inches.  Wendus further teaches, in section 3.2.3.1, first sentence, wherein the fan had a diameter of 118.8 inches which falls within the claimed range greater than or equal to 95 inches and less than or equal to 150 inches.  As discussed in the Claim 12 rejection above, the gas turbine engine fan diameter was recognized as a result-effective variable, i.e., a variable which achieved a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that a larger fan diameter produced a larger BPR which facilitated increasing gas turbine engine efficiency, reduced engine noise, and reduced fan tip speeds.  Therefore, since the general conditions of the claim, i.e., that a gas turbine engine had a fan diameter, were In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Claim 17, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above, and Suciu further teaches, in Para. [0050], wherein a gear ratio of the gearbox (25) is greater than or equal to about 2.5 which encompassed the claimed range of from 3 to 5.  Wendus teaches, in Figs. 3 and 4 and section 3.2.2, a gear ratio of 4.2.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to Suciu, i.v., Engber, Wendus, Cengel, and Janes, with the gear ratio of 4.2 of Wendus because all the claimed elements, i.e., the gas turbine engine with an epicyclic gearbox, the gearbox having a gear ratio of 4.2, were known in the art, and one skilled in the art could have substituted the 4.2 gear ratio of Wendus for the open-ended gear ratio of Suciu, with no change in their respective functions, to yield predictable results, i.e., the 4.2 gear ratio would result in one complete rotation of the fan for every 4.2 rotations of the low pressure turbine thereby allowing the low pressure turbine to rotate at its optimum faster speed while the fan rotates at its optimum slower speed. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claim 19, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above, and Suciu further teaches, in Abstract and Para. [0055], wherein the high pressure compressor had between 8 and 12 stages of compression.  

Regarding Claim 33, Suciu teaches, in Figs. 1A and 1B, the invention as claimed including a method of operating a gas turbine engine (10) at mid-cruise conditions (Para. [0054] taught cruise “at about 0.8 Mach and about 35,000 feet”.  “about 0.8” enthalpy as “the sum of the internal energy of a body and the product of its volume multiplied by the pressure").  Suciu is silent on the fan diameter being greater than or equal to 85 inches and less than or equal to 170 inches and operating the gas turbine engine so that: an overall pressure ratio of the engine is in a range of from 45 to 
Suciu further teaches, in Abstract and Para. [0055], that the high pressure compressor (26) had between 8 and 13 stages of compression.  Engber teaches, in Figs. 3, 4, and 7 and Pg. 4, second column, second paragraph, high pressure compressor (HPC) pressure ratios in the range 18 to 22 with stage counts ranging from 8 to 10 for big core engines for long range aircraft which required the highest OPRs (overall pressure ratio).  Engber teaches, in Fig. 7 (marked-up above), that the high pressure compressor axial stage count between 8 and 13 stages of compression determined the high pressure compressor pressure ratio in a range of from 12 to 25 when the stage pressure ratio was 1.3 to 1.4.  For example, 8 stages at a stage pressure ratio of 1.4 produced a high pressure compressor (HPC) pressure ratio of 14.75 = 1.4^8 while 12 stages at a stage pressure ratio of 1.3 produced a high pressure compressor (HPC) pressure ratio of 23.29 = 1.3^12.  Engber teaches, on Pg. 3, first column, first paragraph, that increasing the OPRs (overall pressure ratio) and turbine entry temperature (TET) facilitated enhanced thermal cycle efficiency, i.e., improved engine fuel efficiency.  
Therefore, the gas turbine engine high pressure compressor pressure ratio and overall pressure ratio, was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the high pressure compressor pressure ratio was used to calculate the gas turbine engine overall pressure ratio (OPR) and that increasing the OPR increased the gas turbine engine Official Notice that it was known in the art that long range aircraft like the Boeing 777 flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours where the majority of the flight time was spent at mid-cruise/cruise conditions.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Suciu, i.v., Engber, as discussed above, is silent on said fan diameter being greater than or equal to 85 inches and less than or equal to 170 inches and said fan tip loading being in a range of from 0.27 to 0.36 at the mid-cruise conditions.  Wendus teaches, in Figs. 3 - 6, a similar gas turbine engine comprising: a low pressure turbine (labeled ‘LPT’); a fan (labeled ‘Fan’) drivable by the low pressure turbine (labeled ‘LPT’); a high pressure turbine (labeled ‘HPT’) and a high pressure compressor (labeled ‘HPC’) coupled by a high pressure shaft (section 3.2.2, third to last sentence disclosed that the HPC was powered by the HPT which required a shaft); and an epicyclic gearbox (labeled ‘Gearbox’ in Figs. 5 and 6) coupled between the low pressure turbine (labeled ‘LPT’) and the fan (labeled ‘Fan’), an overall pressure ratio of the engine at mid-cruise conditions (section 3.2.2, second sentence disclosed overall pressure ratio (OPR) of 55 flight at 35,000 feet and 0.85 Mach number) was in a range of 45 to 70; the bypass ratio of the engine at the mid-cruise condition was 16.7 (section 3.2.2); the fan had a diameter greater than or equal to 85 inches and less than or equal to 170 inches (section 3.2.3.1 first sentence disclosed a fan diameter of 118.8 inches); the fan tip Δh01-2 = Cp(T02 – T01) and the air temperature T02 = T01 x (P02 / P01)^(γ - 1 / γ) downstream of the operating fan blade under conventional reasonable assumptions of isentropic fan operation and air being an ideal gas.  For air in the range of 309 - 671 °R (172 - 373 K = Kelvin, -150.7 – 211.3 °F = Fahrenheit), the CP (specific heat) of air was approximately 1006 J/kg K and the γ (specific heat ratio) was 1.4.  Inputting the parameters of Wendus’ fan where the inlet air to the fan was at a total temperature of 471 °R = 262 K = 11.3 °F and the fan tip pressure ratio was 1.32 (from section 3.2.3.1, first paragraph), the total temperature at the exit can be obtained from the ideal gas isentropic relation: T02 = T01 x (P02 / P01)^(γ - 1 / γ) = 262 x (1.32)^(.4/1.4) = providing T02 = 283.6 K.  Total enthalpy change (Δh) from the above equation was then (1006 J/kg K) x (283.6 – 262 K) = 21759 J/kg.  Dividing the total enthalpy change (Δh) by the square of the fan tip speed of 850 ft/sec (259 m/s) yielded the fan tip loading of Δh/U2 = (21759 J/kg) / (259 m/s)2 = 0.32 which falls in the claimed range of 0.27 to 0.36.  Janes teaches, in Fig. 5 on Pg. 24 that an optimum fan pressure ratio (P02 / P01) was ‘locked together’ with the BPR to produce maximum thrust and minimum specific fuel 
Therefore, the gas turbine engine fan diameter and said fan tip loading, was recognized as a result-effective variable, i.e., variables which achieved recognized results. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that a larger fan diameter produced a larger BPR which facilitated increasing gas turbine engine efficiency, reduced engine noise, and reduced fan tip speeds.  The recognized result was that a larger BPR resulted in a lower fan pressure ratio (FPR = P02 / P01), lower total enthalpy change (Δh), and therefore a lower fan tip loading because the total enthalpy change was a function of the fan pressure ratio.  Therefore, since the general conditions of the claim, i.e., that a gas turbine engine had a fan diameter and a fan tip loading, were disclosed in the prior art by Wendus, Cengel, and Janes, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu, i.v., Engber, to have a fan diameter greater than or equal to 85 inches and less than or equal to 170 inches and a fan tip loading in a range of from 0.27 to 0.36 at the mid-cruise conditions to facilitate improving efficiency of large BPR, i.e., long range, aircraft engines.  Examiner takes Official Notice that it was known in the art that long range aircraft like the Boeing 777 flew non-stop routes with distances ranging from 8,000 to 9,000 miles and flight durations of fifteen (15) to eighteen (18) hours where the majority of the flight time was spent at mid-cruise/cruise conditions.  Furthermore, the range of fan diameter greater than or equal to 85 inches and less than or equal to 170 inches is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 34, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above, including wherein the mid-cruise conditions are flight at 35,000 feet at 0.85 Mach number, ISA.  Suciu taught, in Para. [0054], cruise “at about 0.8 Mach and about 35,000 feet”.  “about 0.8” encompassed 0.85 Mach because about 0.8 to about 0.85 Mach was the cruise speed of conventional commercial aircraft at the cruise altitude of about 35,000 feet.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. (20160024958A1) in view of Engber, et al., “Advanced Technologies for Next Generation Regional Jets – Survey of Research Activities at MTU Aero Engines”, ISABE-2007-1282, Proceedings: XVIII International Symposium on Air Breathing Engines (ISABE), 18th ISABE Conference, Beijing, China, September 2 – 7, 2007, pp. 1 – 11, hereinafter “Engber” in view of Wendus, et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, NASA/CR-2003-212467, August 2003, hereinafter “Wendus” in view of Cengel et al., Fluid Mechanics, Third Edition, 2014 McGraw Hill, pp. 660 – 662, hereinafter “Cengel” in view of Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, herein after “Janes” as evidenced by NASA, Specific Thrust, Glenn Research Center [https://www.grc.nasa.gov/www/k-12/airplane/specth.html, accessed on 12/1/2020], hereinafter “NASA”.
Re Claim 22, Suciu, i.v., Engber, Wendus, Cengel, and Janes, teaches the invention as claimed and as discussed above; except, wherein specific thrust is in a range of from 7 to 10 lbf/lbm-s, where specific thrust is defined as total thrust divided by airflow into the engine.  Janes further teaches, in Fig. 6 and Pg. 24, second column, first bullet, that high bypass ratio (BPR) gas turbine engines produced low specific thrust and high propulsive efficiency.  As shown in Janes Fig. 6, as the BPR increased the specific thrust decreased.  As evidenced by NASA, specific thrust was conventionally defined as total thrust divided by airflow into the engine.  Wendus teaches a specific thrust of 10538 lbf / [(2915 lbm/s) x (5.53 psia / 14.7 psia) x sqrt(518.7 °R / 471 °R)] = 9.16 lbf/lbm-s which fell in the claimed range of from 7 to 10 lbf/lbm-s.  Note, the inlet In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that a low specific thrust produced high propulsive efficiency in a gas turbine engine with a high BPR.  Therefore, since the general conditions of the claim, i.e., that a gas turbine engine had a specific thrust, were disclosed in the prior art by Janes, NASA, and Wendus, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu, i.v., Engber, Wendus, Cengel, and Janes, to have a specific thrust is in a range of from 7 to 10 lbf/lbm-s to facilitate produced high propulsive efficiency of gas turbine aircraft engines with a high BPR.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Response to Arguments
Applicant’s arguments filed 03/04/2021 have been fully considered and to the extent possible they have been addressed in the rejections above at the appropriate locations, and furthermore they were found not persuasive for the following reasons.

Applicant argues on Pg. 9 that the proposed modification of Wendus with Engber’s HPC pressure ratios resulting in an overall pressure ratio exceeding the claimed range of “from 45 to 70”.  This argument is not persuasive because it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Wendus, i.v., Engber, OPR of 55 would have been maintained when the HPC pressure ratio was increased to 12 by decreasing the LPC pressure ratio to 3.47 because Fan x LPC x HPC = 1.32 x 3.47 x 12 = 55 OPR.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wendus, i.v., Engber, to have an OPR of 70 at the mid-cruise condition when the HPC pressure ratio was increased to 12 by decreasing the LPC pressure ratio to 4.42 because Fan x LPC x HPC = 1.32 x 4.42 x 12 = 70 OPR because Engber taught increasing the OPRs (overall pressure ratio) and turbine entry temperature (TET) facilitated enhanced thermal cycle efficiency, i.e., improved engine 

Applicant argues on Pg. 9 that Wendus’ fan tip loading was 0.39.  This is true when the fan tip loading was calculated using the overall fan pressure ratio of 1.4 on Wendus Pg. 12 Table 2.  However, when the fan tip loading was calculated using the fan tip pressure ratio of 1.32 the fan tip loading was 0.32.  Using the fan tip pressure ratio of 1.32 (from section 3.2.3.1, first paragraph), the total temperature at the fan exit can be obtained from the ideal gas isentropic relation: T02 = T01 x (P02 / P01)^(γ - 1 / γ) = 262 x (1.32)^(.4/1.4) = providing T02 = 283.6 K.  Total enthalpy change from the above equation was then (1006 J/kg K) x (283.6 – 262 K) = 21759 J/kg.  Wendus further teaches tip speed was 850 ft/sec (259 m/s) such that the Δh/U2 = (21759 J/kg) / (259 m/s)2 = 0.32 which falls in the claimed range of 0.27 to 0.36.  The rejections are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LORNE E MEADE/Primary Examiner, Art Unit 3741